UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-1727



JACQUELINE YATES,

                                              Plaintiff - Appellant,

          versus


WAL-MART STORES, INCORPORATED,

                                              Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
2804-AMD)


Submitted:   October 18, 2004           Decided:     November 15, 2004


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen A. Markey, III, Amy M. Kusk, THE LAW OFFICES OF STEPHEN A.
MARKEY, III, P.C., Towson, Maryland, for Appellant. Christopher R.
Dunn, DECARO, DORAN, SICILIANO, GALLAGHER & DEBLASIS, LLP, Lanham,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jacqueline Yates appeals the district court’s orders

granting summary judgment to Defendant in this personal injury

action and denying Yates’ motion to alter or amend the judgment.

We   have   reviewed   the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.   See Yates v. Wal-Mart Stores, Inc., No. CA-03-2804-AMD (D.

Md. May 11 & May 18, 2004).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court    and    argument     would   not   aid   the

decisional process.



                                                                        AFFIRMED




                                     - 2 -